EX.(m)(1)(a) Schedule I to the Distribution and Service Plan Operational Funds NYSE EGShares Beyond BRICS ETF BBRC EGShares Brazil Infrastructure ETF BRXX EGShares EM Equity Value ETF EMVL EGShares EM Quality Dividend ETF HILO EGShares Emerging Markets Consumer ETF ECON EGShares Emerging Markets Core ETF EMCR EGShares Emerging Markets Domestic Demand ETF EMDD EGShares Blue Chip ETF BCHP EGShares India Consumer ETF INCO EGShares India Infrastructure ETF INXX EGShares India Small Cap ETF SCIN Non-Operational Funds NYSE EGShares Beyond BRICs Emerging Asia Consumer ETF EGShares EM Asia Consumer ETF ACON EGShares Emerging Markets Core Balanced ETF CRBL IN WITNESS WHEREOF, the parties hereto have caused this Schedule I to be amended and restated effective as of the26 day of February, 2015. ALPS Distributors, Inc. EGA Emerging Global Shares Trust, on behalf of the Funds listed on this Appendix A By: Name: Thomas A. Carter By: Name: Robert C. Holderith Title: President Title: President
